Biggs, J.
(dissenting). — The complaint alleges that the defendant contracted to carry the plaintiff and the children of Benton school, who might desire to attend a picnic at Forest Park, “from Page avenue and King’s Highway to Forest Park, and from Forest Park to Page avenue and King’s Highway, without change of cars.” On the first appeal the extent of the plaintiff’s evidence was that the defendant agreed to take the children and plaintiff “around to Forest Park without change.” We held that this evidence did not tend to prove a contract to convey to Forest Park and back without change of cars. However, as there was some evidence tending to prove that Foulk, an agent of the defendant at Forest Park, directed "the plaintiff and the children to take certain cars on their return trip, which cars he assured them would go direct to the corner of Page avenue and King’s Highway, we held that the plaintiff was entitled to have the case submit*636ted on that theory of the evidence. For that reason the cause was remanded. Upon a retrial plaintiff introduced additional testimony as to the terms of the original agreement, and upon this testimony the court at the instance of the plaintiff again submitted the question whether the defendant agreed in the first instance to carry the plaintiff from Page avenue to Forest Park and return without change of cars. The plaintiff’s instruction is as follows: “The jury are instructed that if they believe from the evidence that defendant on or about the eighth day of June, 1894, undertook and agreed with plaintiff, for hire, to carry her and such of the infant children of Benton school as might desire to go, on its cars, without change of cars, from Forest Park to Page avenue and King’s Highway,” etc. There was no dispute that the defendant agreed to transport plaintiff and the children from Page avenue to Forest Park without change of ears. The question was whether under the original agreement the defendant contracted to take them back without change. The foregoing instruction necessarily referred to the original undertaking, for the plaintiff’s second instruction submitted the alleged agreement with Foulk. Hence I think that Judge Bland is in error in the statement that the circuit court was of the opinion that there'was no additional testimony as to. the terms of the original agreement, or that its terms were not submitted or presented by the instructions. The additional testimony is this: Mrs. Jane P. Moon testified that on the evening preceding the day of the picnic she went to the office of the defendant to buy tickets for the picnic; that she there had a conversation with John Myers, the foreman of defendant’s road, concerning the agreement to transport the children, and that he said “the ears would take the children from King’s Highway and Page avenue to the Park, with*637out change, and the same in the evening. * * * That they would bring the ' children back without change, * * « because every person ought to know that the children couldn’t be changed from one car to another.” Certainly this evidence tended to prove the contract as alleged in the petition.
Plaintiff’s second instruction told the jury in substance that if Foulk was the agent or employee of defendant in starting and managing cars at the end of its line at Forest Park, and that the plaintiff and the school children entered the cars under his direction and upon his assurance that the cars would take them to their place of destination, then there could be a recovery on that theory of the evidence. The evidence is abundant that Foulk was such agent and that he gave the direction. The only question is, whether his duties or authority as manager of defendant’s cars at that end of the line, by necessary implication, included the duty or power to direct persons desiring passage over the road as to the cars they should take or as to the destination of the various cars. As there are many branches or side lines belonging to the defendant’s railway system, in reason there ought to be someone at that end of the line to give such information. This duty in my opinion devolved on Foulk. Therefore I must also dissent from the conclusion reached on this branch of the case.